Citation Nr: 1029105	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected carotid artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, on brokerage for the RO in Louisville, Kentucky.  

This case was previously before the Board in July 2008 and 
October 2009, and remanded both times for VA examinations and 
opinions.  As will be discussed further below, the Board finds 
that the RO substantially complied with the mandates of the July 
2008 and October 2009 remands and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that 
a remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a statement received by the Board in October 2009, the 
appellant filed claims for 1) entitlement to a temporary 
evaluation of 100 percent based on June 23, 2009, heart stent 
surgery; 2) entitlement an increased evaluation for type II 
diabetes mellitus, and 3) entitlement to service connection for 
diabetic peripheral neuropathy involving both lower extremities.  

The issues of entitlement to a temporary 100 percent 
evaluation for heart stent surgery,  entitlement to an 
increased evaluation for type II diabetes mellitus, and 
entitlement to service connection for diabetic peripheral 
neuropathy have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  




FINDING OF FACT

The appellant's carotid artery disease is asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
appellant's carotid artery disease have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8008 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for entitlement to an 
initial compensable evaluation for service-connected carotid 
artery disease.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the January 2005 rating decision granted the appellant's 
claim for service connection for carotid artery disease, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the January 2005 rating decision does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as will 
be discussed below.

The September 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code for rating the disability at 
issue and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was necessary 
to achieve a higher rating for the service-connected disability 
at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records, VA medical records, 
and private medical records, are in the file.  The appellant has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2004, May 2009, and January 2010.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition other than records of which are in the file, and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  In the July 2008 
and October 2009 remands, the Board found the August 2004 and May 
2009 VA examinations to be inadequate.  The Board finds that the 
January 2010 VA examination report is thorough and supported by 
VA outpatient treatment records.  The Board thus finds that there 
has been substantial compliance with the October 2009 remand.  
See Dyment v. West, 13 Vet. App. 141 (1999).  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Entitlement to an Initial Compensable Evaluation for Carotid 
Artery Disease

The appellant claims that he is entitled to an initial 
compensable evaluation for service-connected carotid artery 
disease.  For the reasons that follow, the Board finds that a 
compensable evaluation is not warranted.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that there is no Diagnostic Code specifically 
applicable to carotid artery disease.  When an unlisted condition 
is encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  The assignment of a 
particular Diagnostic Code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
38 C.F.R. § 4.27 (2006).  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Service connection has been established for the disability at 
issue, effective from March 18, 2003.  Private medical reports of 
record, dated from April 1981 to November 2001, include a letter 
from a private physician dated in September 1999 which noted that 
the Veteran had had a very satisfactory right carotid 
endarterectomy procedure that same month.  A report of a carotid 
duplex examination in September 2000 noted, as medical history, 
that the Veteran had had a right sided endarterectomy in 1999.  
The impression from the carotid duplex examination in September 
2000 was moderate hemodynamic disturbance of the left internal 
carotid artery, atheromatous plaques, and slight bulging of the 
proximal portion of the right internal carotid artery which might 
be the result of the Veteran's endarterectomy.

VA outpatient treatment reports of record, dated from March 2002 
to December 2009, do not reflect treatment for, or complaints of, 
symptoms of carotid artery disease.  A report of a carotid duplex 
performed in February 2003 revealed the right carotid artery had 
a normal blood flow pattern.  No carotid bifurcation 
atherosclerosis was present.  The left carotid artery had complex 
atherosclerotic plaque at carotid bifurcation.  No 
hemodynamically significant ICA (internal carotid artery) 
stenosis was identified (less than 50 percent stenosis).  The 
vertebral revealed antegrade blood flow without evidence of 
stenosis (in area viewed), bilaterally.  Physical examination 
regularly revealed no bruits, except in May 2009.  In January 
2004, the Veteran underwent a left carotid artery stent 
placement.  A January 2004 medical note indicated that recent 
dopplers had shown no sign of bilateral stenosis.  A report of 
clinical assessment in April 2004 indicated that the Veteran 
denied having dizziness, imbalance, impaired memory or a history 
of falls.  A June 2009 VA treatment record indicates that a 
carotid artery duplex examination showed the appellant had 
moderate right carotid artery disease, and severe left carotid 
artery disease.  A November 2009 VA treatment record also 
reflects that the appellant had moderate right carotid artery 
disease and severe left carotid artery disease.  

An August 2004 VA examination report noted as medical history 
that the appellant was asymptomatic when a physician first 
detected evidence of stenosis of the right carotid artery in 
1999.  It was reported that surgery was performed on the carotid 
artery in 1999.  The report indicated that the appellant had had 
two carotid artery vascular laboratory studies since that time, 
the most recent being in February 2003, which showed that his 
right carotid artery was normal while his left carotid artery had 
complete atherosclerotic plaque at bifurcation.  However, there 
was no hemodynamically significant internal carotid artery (ICA) 
stenosis.  A May 2009 VA examination report indicated that 
appellant was not being examined for, nor complained of, any 
stroke or stroke-like symptoms.  

The January 2010 VA examination report reflects that the 
appellant denied having a history of current weakness, dysphasia, 
aphasia, presyncope or syncope.  The January 2010 VA examiner 
noted that although the appellant had evidence of severe left 
carotid disease, he has had no stroke, transient ischemic attack, 
or other symptomatology attributable to his carotid artery 
disease.  

Significantly, none of the appellant's VA treatment records or VA 
examination reports indicates that he has had any symptomatology 
caused by his carotid artery disease.  While the appellant is 
competent to report the symptoms he experiences, and the Board 
finds him credible in this regard, he has not reported any 
relevant symptomatology related to his carotid artery disease.  

The appellant is currently assigned a noncompensable evaluation 
for his service-connected carotid artery disease under Diagnostic 
Code 8008, for thrombosis of the vessels of the brain.  The 
function of the vessels of the brain is analogous to the function 
of the carotid arteries.  Nevertheless, the appellant is not 
entitled to a compensable evaluation under Diagnostic Code 8008, 
which provides for a minimum 10 percent evaluation for residuals 
of the vascular condition.  The appellant has been shown to be 
asymptomatic and without any residuals, throughout the rating 
period on appeal.  

As carotid artery disease is a condition in which the carotid 
arteries become narrowed or blocked, it is similar to coronary 
artery disease, which is evaluated under Diagnostic Code 7005.  
However, the appellant is currently separately evaluated at 10 
percent under Diagnostic Code 7005 for symptoms of coronary 
artery disease.  In addition, the VA examinations did not 
identify any symptoms caused specifically by carotid artery 
disease.  Consequently, a separate additional rating under 
Diagnostic Code 7005 is not applicable, as it would constitute 
'pyramiding.'  See 38 C.F.R. § 4.14 (2009).  The appellant is 
also already evaluated separately for hypertension under 
Diagnostic Code 7101.  

The Board has considered evaluating the appellant under the 
rating criteria for aneurysms, under 38 C.F.R. § 4.104, 
Diagnostic Code 7110 or 7112.  However, the appellant has not had 
a finding of an aneurysm of a carotid artery.  While a slight 
bulging of the proximal portion of the right internal carotid 
artery was noted on carotid duplex examination in September 2000, 
this was felt to be the result of the Veteran's endarterectomy.  
Therefore, the Board finds that the symptomatology of an aneurysm 
is not closely analogous to the symptomatology of the Veteran's 
carotid artery disease.  Moreover, under Diagnostic Code 7112, a 
noncompensable evaluation is assignable for an asymptomatic 
aneurysm of any small artery.  The appellant is asymptomatic, 
which would warrant a noncompensable evaluation under Diagnostic 
Code 7112. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's carotid artery 
disease is not inadequate. It does not appear that the appellant 
has an "exceptional or unusual" disability.  He does not have 
any symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  Therefore, the available schedular evaluations are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, 22 Vet. App. at 
115.

In sum, there is no evidence that this disease has become 
symptomatic or that the appellant currently has any symptoms 
attributable to this disability.  Consequently, the appellant is 
not entitled to a compensable evaluation under any of the 
potentially applicable Diagnostic Codes, at any time during the 
rating period on appeal.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's claim.  
The benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-
connected carotid artery disease is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


